IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36566

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 463
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 13, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
LONNIE DALE KNIE, JR.,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentences, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                        Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and MELANSON, Judge



PER CURIAM
       Lonnie Dale Knie, Jr. pled guilty to first degree kidnapping, I.C. §§ 18-4501, 18-4502,
and battery with intent to commit a serious felony, I.C. §§ 18-204, 19-903(a), 18-911. In
exchange for his guilty pleas, additional charges including an allegation that Knie was a
persistent violator were dismissed. The district court sentenced Knie to a unified term of twenty
years, with a minimum period of confinement of ten years, for first degree kidnapping and a
concurrent unified term of fifteen years, with a minimum period of confinement of five years, for
battery with intent to commit a serious felony. Knie filed an I.C.R. 35 motion, which the district
court denied. Knie appeals.




                                                1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Knie’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Knie’s Rule 35
motion is affirmed.




                                               2